U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2013 OCTAGON 88 RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 000-53560 26-2793743 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) Hochwachtstrasse 4 Steinhausen CH. (Address of principal executive offices) (Zip Code) 41 79 (Issuer's Telephone Number) (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 - Other Events Item 8.01 Other Event On December 18, 2013, CEC Northstar Energy Ltd. (“CEC”) disseminated a letter to its stockholders.Octagon 88 Resources, Inc. (the “Company”) holds30.7% of the issued and outstanding shares of CEC.As a shareholder ofCEC, the Company is providing a copy of the letter by way of the filing of this Form 8-K. On December 18, 2013, Octagon 88 Resources, Inc. (the “Company”) published a press release, a copy of which is attached asExhibit 99.1 hereto. Item 9.01. Financial Statements and Exhibits. (c). Exhibits. Number Exhibit Press Release CEC Northstar Energy Ltd. Shareholder Letter SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. Octagon 88 Resources, Inc. Dated:December 19, 2013 By: /s/ Guido Hilekes Guido Hilekes, President 2
